Title: From Thomas Jefferson to Philip Mazzei, 31 January 1796
From: Jefferson, Thomas
To: Mazzei, Philip



My dear friend
Monticello Jan. 31. 1796.

It is very long since I heard from you unless it be an exception that I received within these two or three days for the first time your letters of May 23. 1792. and Feb. 11. 1793. the contents of which shall be attended to. Nor have I for a long time heard from Messrs. Van Staphorsts & Hubbard. My letters to you of May and Sep. last will have informed you that at the same dates I remitted to them the following bills recieved from Mr. Blair.


May 27. 1795. Anderson’s bill on Wm. Anderson of London, dated 1794. June 11. payable to V.S. & H.
   £ sterl. 39–17–10½



also Meade’s bill on Barclay of London, payable to V.S. & H. dated Apr. 4. 95.
   70– 8– 6


  Sep. 8. Hodgson’s bill on Robinson, Saunderson & Rumney of Whitehaven, payable to Hunter, endorsed to V.S. & H. & dated Aug. 17. 95.
  300– 0– 0


  on this day I remit them the same Hodgson’s bill on the same Robinson &c. payable to Hunter, endorsed to V.S. & H. & dated Dec. 21. 95.
  137–16– 6


  which several remittances, amounting in the whole to the sum of
  548– 2–10½


have been made in triplicates, and were expressed to be on your account.
I had counted with confidence on our recovering, this spring, the money for Colle. But one of the debtors being bankrupt, and the other so distressed as to use all possible shifts, our lawyer thought it best to accept the assumpsit of Mr. Charles Carter of Blenheim in discharge of our suit. Mr. Carter has failed in his promise, so we are at sea again. No time shall be lost however in getting the money. It is absolutely sure in the end. I give this information to the V.S. & H.—Recollecting no small news, but the marriage of Mr. Madison of Orange, the death of T.  Pleasants of 4. mile creek, and the resignation, say removal of E.R. from the Secretary of state’s office, and in hopes of hearing from you soon, I shorten my letter because it is to be forwarded in triplicates. Adieu Yours affectionately

Th: Jefferson

